 


110 HR 3767 IH: To provide the Secretary with the authority to increase the number of Customs and Border Protection personnel at Fresno Yosemite International Airport.
U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3767 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2007 
Mr. Nunes (for himself and Mr. Costa) introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To provide the Secretary with the authority to increase the number of Customs and Border Protection personnel at Fresno Yosemite International Airport. 
 
 
1.Increase in Customs and Border Protection personnel at Fresno Yosemite International Airport 
(a)In generalThe Secretary of Homeland Security is authorized to increase by ten the number of full-time equivalent (FTE) positions for personnel of United States Customs and Border Protection (in this section referred to as who are stationed at Fresno Yosemite International Airport in Fresno County, California, over the number of such positions in existence on the date of the enactment of this Act. 
(b)Maintenance of numbersThe Secretary shall maintain the increase authorized under subsection (a) for such duration of time as the Secretary determines that the annual average workload volumes at such airport exceed the minimums established by CBP for coverage at an airport.  
 
